Citation Nr: 0516924	
Decision Date: 06/22/05    Archive Date: 07/07/05

DOCKET NO.  02-20 276A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based upon 
individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from July 1954 to May 1958 
and again from July 1958 to August 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied a TDIU.  A notice of 
disagreement (NOD) was received in June 2002.  A statement of 
the case (SOC) was issued in December 2002.  A substantive 
appeal (VA Form 9) was received the same month.  


FINDINGS OF FACT

1.  All the evidence requisite for an equitable disposition 
of the veteran's claim has been developed and obtained.  

2.  The veteran completed high school and obtained vocational 
training in plumbing and building maintenance.  

3.  The veteran's service-connected disabilities are coronary 
artery disease, evaluated as 30 percent disabling; 
osteoarthritis of the right (dominant) olecranon, both hands, 
both knees, right foot, cervical spine, and lumbar spine, 
evaluated as 20 percent disabling; hypertension, evaluated as 
10 percent disabling; and loss of motion of the right finger, 
bilateral hearing loss, and scar, palmar aspect of the left 
thumb, left ring finger, volar aspect left forearm, and 
residuals of skin graft to thumb, all rated as 
noncompensable.  He has a combined schedular evaluation of 
50 percent.  

4.  The veteran's service-connected disabilities alone are 
not of such severity as to preclude substantially gainful 
employment.  



CONCLUSION OF LAW

The criteria for a TDIU rating have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.16(a)(b) 
(2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Veterans Claims Assistance Act

The Board must first address the Veterans Claims Assistance 
Act of 2000 (VCAA).  This law redefines the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

First, VA has a duty to notify the veteran and his 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. 
§§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) (2004).  
Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 38 C.F.R. § 3.159(a)(5) (2004).  
Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  

With respect to VA's duty to notify, the rating decision on 
appeal, together with the statement of the case, and 
supplemental statements of the case, adequately informed the 
veteran of the types of evidence needed to substantiate his 
claims.  Furthermore, the RO sent a letter to the veteran in 
May 2003,  which asked him to submit certain information, and 
informed him of the elements needed to substantiate his 
claims.  In accordance with the requirements of the VCAA, the 
letter informed the veteran what evidence and information VA 
would be obtaining, and essentially asked the veteran to send 
to VA any information he had to process the claim.  The 
letter also explained that VA would make reasonable efforts 
to help him get evidence such as medical records, but that he 
was responsible for providing sufficient information to VA to 
identify the custodian of any records.  VA informed the 
veteran what he needed to show for a TDIU and that he must 
show that he is unable to secure and follow substantially 
gainful employment as a result of his service-connected 
disabilities.  Therefore, the Board finds that the 
Department's duty to notify has been fully satisfied with 
respect to the claim.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims discussed the 
statutory requirement in 38 U.S.C.A. § 5103(a) that VCAA 
notice be sent to a claimant before the initial adjudication 
of his claim.  That was not accomplished here.  Nevertheless, 
as indicated above, there has been content complying notice 
and proper subsequent VA process.  In addition, the veteran 
was provided an opportunity to testify at a hearing, which 
occurred before a decision review officer in October 2003.  
Therefore, any error as to timing of the notice was harmless.  

With respect to VA's duty to assist the veteran, the RO has 
obtained or attempted to obtain all evidence identified by 
the veteran, and examination reports are in the file.  He has 
not identified any additional evidence pertinent to his claim 
not already of record, or attempted to be located, or 
requested by VA.  There are no known additional records to 
obtain.  He has undergone examination in connection with this 
claim.  

The Board finds that VA has satisfied its duties to inform 
and assist him.  


II.  TDIU

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of a service-connected disabilities:  Provided 
that, if there is only one such disability, this disability 
shall be ratable at 60 percent or more, and that, if there 
are two or more disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional service-connected disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. § 4.16(a).  
Substantially gainful employment is defined as work which is 
more than marginal and which permits the individual to earn a 
living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

The veteran's service-connected disabilities are coronary 
artery disease, evaluated as 30 percent disabling; 
osteoarthritis of the right (dominant) olecranon, both hands, 
both knees, right foot, cervical spine, and lumbar spine, 
evaluated as 20 percent disabling; hypertension, evaluated as 
10 percent disabling; and loss of motion of the right finger, 
bilateral hearing loss, and scar, palmar aspect of the left 
thumb, left ring finger, volar aspect left forearm, and 
residuals of skin graft to thumb, all rated as 
noncompensable.  He has a combined schedular evaluation of 
50 percent.  He does not meet the schedular criteria for 
consideration of a TDIU rating under 38 C.F.R. § 4.16(a).  

For a veteran to prevail on a claim based upon 
unemployability, it is necessary that the record reflect some 
factor which places the case in a different category than 
other veterans with equal rating of disability.  Van Hoose v. 
Brown, 4 Vet. App. 361 (1993).  The question is whether the 
veteran is capable of performing physical and mental acts 
required by employment, not whether the veteran can find 
employment.  Id.  

In this case, the evidence shows that the veteran has been 
unemployed since 1994.  He indicates on the application for 
compensation for unemployability that he completed high 
school and obtained vocational training in plumbing and 
building maintenance.  

A review of the medical evidence of record reveals that the 
veteran has been evaluated for his service-connected 
disabilities.  His coronary artery disease was found to have 
improved and although his arthritic condition has worsened, 
it does not appear that all of his service-connected 
disabilities combined sufficiently show that he is unable to 
maintain substantially gainful employment.  

The veteran retired from the military in 1975 and indicated 
he worked until 1994 prior to ending his working career.  He 
maintains that his service connected disabilities prevented 
him from seeking other employment, but acknowledged at his 
hearing he stopped working in 1994 when he was laid off due 
to base closings.  Further, at his May 2003 VA examination, 
the veteran related to the examiner that he was able to work 
in the garden, walk around Wal-Mart without any significant 
effort, and carry groceries.  He also apparently does most of 
the household chores.  Significantly, a 2003 evaluation 
apparently performed at a Navy hospital revealed the veteran 
had "excellent exercise capacity."  Although at his 2003 
personal hearing, the veteran described diffuse pain, he 
related that his shoulder was more significant than anything 
else.  He is not, however, service connected for a shoulder 
disability, and under these circumstances, the Board 
concludes the evidence at this time does not support the 
conclusion the veteran is unable to work due to his service 
connected disabilities alone.  Accordingly, the appeal is 
denied.  


ORDER

A total disability rating based upon individual 
unemployability is denied.  




	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


